Citation Nr: 1036091	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for irritable 
bowel syndrome (IBS).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1977 to August 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and May 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Following issuance of the September 2006 statement of the case, 
the Veteran submitted a letter the following month in reply to a 
February 2006 VA notification letter.  After careful review, the 
Board finds that this letter does not meet the criteria for 
withdrawal of an appeal.  See 38 C.F.R. § 20.204.  In January 
2007, the Veteran filed a VA Form 9 substantive appeal referring 
only to the issue of IBS.  Nonetheless, subsequent actions by 
both VA and the Veteran treated the hepatitis C issue as being on 
appeal.  The U.S. Court of Appeals for Veterans Claims (Court) 
has recently indicated that VA waives any objection to the 
adequacy of the appeal by treating rating matters as if they were 
part of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Thus, the subsequent actions of VA treating the issue 
hepatitis C issue as on appeal vitiate the January 2007 
substantive appeal limiting the issue to IBS.  

During the pendency of the appeal, the RO increased the Veteran's 
disability rating for IBS to 10 percent.  As a higher schedular 
rating is available, the issue remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The persuasive evidence is against a finding that hepatitis C 
was incurred during active military service.

2.  The Veteran's IBS symptoms are most accurately characterized 
as frequent episodes of bowel disturbance with abdominal 
distress.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for entitlement to an evaluation in excess of 10 
percent for irritable bowel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.114, Diagnostic Code 7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for Hepatitis C

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

The Veteran's service treatment records do not include any 
hepatitis diagnosis.  Rather, the Veteran contends that he was 
exposed to hepatitis while working as a medic at a military 
hospital.  The Veteran's military occupational specialty is 
listed as a medical specialist.    

VA treatment records include several consultations for hepatitis 
C treatment starting around 2004.  A consultation note, dated 
March 2004, refers to intranasal drug use as the hepatitis C 
etiology.  Subsequently, a March 2005 note lists the etiology as 
unknown.   

The Veteran underwent a VA hepatitis C examination in June 2008.  
The examiner reviewed the claims file and noted the Veteran's 
history.  Presently, the Veteran complained of fatigue and 
malaise.  He asserted that he was exposed to contaminated blood 
during service and denied post-service blood exposure or IV drug 
use.  He affirmed using intranasal cocaine.  Clinical examination 
was normal.  Serological testing confirmed the presence of 
hepatitis C.  The examiner stated that there was a possibility of 
hepatitis C exposure during service; however, due to subsequent 
intranasal cocaine use, the exact relationship between military 
service and hepatitis C is not strongly supported.  

VA also obtained a February 2010 medical opinion from a VA 
physician summarizing the Veteran's present health condition.  
After careful review of the record, she concluded that the 
Veteran's hepatitis C condition had not progressed in the past 
five years and that he is currently asymptomatic.  

Analysis

As the record shows that the Veteran served as a medic during 
service, the Board finds the Veteran credible in his reports of 
exposure to blood during service.  The remaining issue is 
determining whether a nexus exist between the hepatitis C 
diagnosis and in-service blood exposure.  The Board must weigh 
all lay and medical evidence of record in making such a 
determination.  See Owens v. Brown, 7 Vet. App. 429 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Although the Federal 
Circuit has held that lay evidence is one type of evidence that 
must be considered and competent lay evidence can be sufficient 
in and of itself; the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include 
weighing the absence of contemporary medical evidence against lay 
statements.  Id.

Regarding the Veteran's contentions of a nexus between service 
and development of hepatitis C, the Board notes that the Veteran 
is competent to attest to factual matters of which he had first-
hand knowledge, such as blood exposure.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran 
has not been shown to have the experience, education, or 
training, to report on the etiology of hepatitis based on 
scientific principles.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. Cir. 
2009).  Thus, the Board considers the Veteran's statements 
regarding the etiology of hepatitis C as  competent lay evidence.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  However, these 
statements are not considered competent medical evidence of a 
nexus.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  In this instance, the 
only competent medical evidence regarding an etiology is the June 
2008 VA examination report.  The VA examiner in June 2008 
characterized the military service etiology as "a possibility" 
and then noted post service intranasal cocaine use as decreasing 
the chances of such an etiological relationship.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992) (Service 
connection may not be based on resort to speculation or remote 
possibility).  The Board finds this opinion cannot be construed 
as expressing a positive relationship in terms of scientific 
certainty.  Thus, the Board finds that the competent medical 
evidence is against a finding of a nexus.  

The Board has considered the Veteran's lay statements as 
asserting a nexus and as asserting continuity of symptomatology.  
38 C.F.R. § 3.303(b).  However, the Board finds the Veteran's 
assertion less plausible.  Owens, supra.; Buchanan, supra. 
(although lay evidence can be sufficient  by itself to support a 
claim, the Board retains discretion to weigh all evidence of 
record).  The record shows that the Veteran did not receive 
treatment for hepatitis C until many years following service.  In 
the intervening time period, the Veteran was positive for a noted 
hepatitis C risk factor of intranasal cocaine use.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.  Based on 
careful review of the record, the VA examiner declined to express 
a positive opinion in scientific terms; rather, she noted a 
"there is a possibility" of in-service hepatitis C exposure.  
Owens, supra.; Buchanan, supra.  After careful consideration of 
the entire record, the Board rejects the Veteran's lay contention 
of a nexus.  See id.

In sum, after careful consideration of both lay and medical 
evidence, the Board concludes that the record weighs against a 
finding of a nexus between exposure to blood during service and 
the subsequent development of hepatitis C.  The claim is denied.  
38 C.F.R. § 3.303.

II. Rating in excess of 10 percent for service connected IBS

Laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Veteran is presently in receipt of a 10 percent rating for 
IBS pursuant to Diagnostic Code 7319.  Under Diagnostic Code 
7319, a 10 percent rating is assignable for moderate irritable 
colon syndrome; frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating is assignable for severe 
irritable colon syndrome; diarrhea, or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.  

Evidence

The Veteran initially underwent a VA IBS examination in May 2005.  
He reported having severe constipation, but rarely experiencing 
diarrhea.  Clinical examination showed normal bowel sounds.  The 
examiner commented that there was no other stigmata of the liver 
or gastrointestinal disease.  He diagnosed IBS and noted a 
possible splenic flexure syndrome.  

In August 2005, a VA primary care comprehensive assessment showed 
the Veteran complaining of occasional abdominal cramps, but not 
reporting blood in his stools.  He took over the counter medicine 
for constipations symptoms.  Clinical examination did not show 
any abdominal pain, change in bowels, or nausea/vomiting.  VA 
treatment notes, dated February 2006, showed that the Veteran did 
not report present abdominal pain, but noticed blood in his 
stools.  Later in April and May 2006 VA treatment notes the 
Veteran reported persistent flatulence and abdominal pain 
occurring two to three times per week.  Subsequent VA treatment 
notes showed that the Veteran continued to experience chronic 
intermittent abdominal pain and stool disorders.  

The Veteran underwent a VA IBS examination in February 2010.  He 
reported having intermittent constipation and diarrhea in every 
two to three months and having abdominal pain about three to four 
times per week.  Abdominal pain was not present during clinical 
examination.  The examiner diagnosed active IBS.  

An addendum to the VA examination showed that a VA physician 
concluded the Veteran had dyspepsia due to IBS in addition to 
large amounts of flatulence, diarrhea, heartburn, and abdominal 
pain.  The abdominal pain occurred approximately four to five 
times per week and diarrhea occurred once or twice a day.     

Analysis 

The Veteran contends that his IBS symptoms warrant a 30 percent 
disability rating pursuant to Diagnostic Code 7319.  A 30 percent 
rating is assignable for severe irritable colon syndrome; 
diarrhea, or alternating diarrhea and constipation with more or 
less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  Meanwhile, a 10 percent rating contemplates moderate 
irritable colon syndrome; frequent episodes of bowel disturbance 
with abdominal distress.  See id.  

The record confirms that the Veteran has experienced regular 
episodes of diarrhea, constipation, and abdominal pain for 
several years.  Diagnostic Code 7319 differentiates between 
moderate and severe symptoms based upon frequency.  See id.  The 
record reflects that the Veteran experiences episodes of 
abdominal distress and constipations or diarrhea on a regular 
basis.  Nonetheless, the evidence at present does not show that 
these symptoms are constant.  Notably, the February 2010 VA 
examination report and VA treatments notes from August 2005 and 
February 2006 reflected that the examiners did not find abdominal 
pain during clinical examination.  Most recently, a physician 
commented that the Veteran experienced diarrhea once or twice a 
day.    

While these symptoms are certainly frustrating for the Veteran, 
the Board finds the evidence most closely approximates the 
criteria for a 10 percent rating.  The criteria for a 30 percent 
rating under Diagnostic Code 7319 expressly describe "more or 
less constant abdominal distress."  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  The Veteran does not assert constantly 
experiencing abdominal pain or diarrhea; rather he reports 
episodic symptoms on a frequent basis.  The Board places great 
weight on the medical records showing no present abdominal pain 
on multiple occasions.   See Owens v. Brown, 7 Vet. App. 429 
(1995); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006); see February 2010 VA examination report; VA treatments 
notes dated August 2005 and February 2006.  After careful 
consideration, the Board finds that the evidence does not show 
constant symptoms contemplated by the 30 percent criteria and 
declines to assign a rating in excess of 10 percent for IBS. See 
id.; Owens, supra.; Buchanan, supra.  The claim is denied. 

The record shows that the Veteran is presently gainfully 
employed.  Thus, the issue of entitlement to total disability 
based upon individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected IBS should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  


III.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice, for the issue of an increased rating for 
IBS, fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in a February 2005 letter, prior to the 
date of the issuance of the appealed April 2005 rating decision.  
Notice for the issue of service connection for hepatitis C was 
furnished in February 2006 prior to the May 2006 RO decision.  
The Board further notes a March 2006 letter contained notice 
concerning how a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, the Veteran was afforded VA examinations in June 
2008 and February 2010 that were fully adequate for the purposes 
of adjudication.  The VA examination reports include review of 
the record, interview of the Veteran, physical examination, and 
medical opinions by appropriately qualified healthcare providers.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for hepatitis C is denied.  

A rating in excess of 10 percent for service connected IBS is 
denied.  



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


